 



Exhibit 10.38
FINAL
MASSACHUSETTS TECHNOLOGY PARK CORPORATION
PROJECT GRANT AGREEMENT
This Project Grant Agreement (the “Agreement”) dated as of November 20, 2007, is
entered into between the Massachusetts Technology Park Corporation doing
business as the Massachusetts Technology Collaborative (“MTC”), an independent
public instrumentality of the Commonwealth of Massachusetts and the
administrator of the Massachusetts Renewable Energy Trust Fund (the “Trust”),
having its principal office and place of business at 75 North Drive,
Westborough, Massachuetts 01581, and Evergreen Solar, Inc., a Delaware
corporation, with a principal place of business at 138 Bartlett Street,
Marlborough, Massachusetts 01752 (“Grantee”) (MTC and Grantee collectively as
the “Parties”).
Whereas, MTC as administrator of the Trust is offering financial assistance to
Grantee in the form of a grant to help defray the costs incurred by Grantee in
the design and construction of an approximately Two Hundred and Fifty Thousand
(250,000) square foot solar panel manufacturing facility (the “Project”) on
publicly owned land in Devens, Massachusetts (the “Premises”);
Whereas, MTC’s provision of such grant funds for use on the Project is
consistent with the statutory goals set forth in M.G.L. c.40J, and the Trust’s
Direction Statement and Operating Plan, and is expected to lead to substantial
economic development activity in the Commonwealth, including without limitation
the retention and creation of employment, as more fully set forth in the
Agreement and Attachment B; and
Whereas, MTC’s Board of Directors approved the commitment of funds to Grantee
for the Project on June 28, 2007.
Now therefore, pursuant to the terms and conditions of the Agreement, MTC and
Grantee agree as follows:
1. Term and Termination a) The term of this Agreement shall commence on the date
that this Agreement is fully executed by the Parties (the “Effective Date”),
and, unless terminated earlier pursuant to the terms of Section 1(b) and
Section 6 (Events of Default), shall expire upon fulfillment of all Grantee
Commitments set forth in Section 8 (Grantee’s Commitments). MTC’s obligation to
disburse Grant proceeds, however, shall expire in any event on the earlier to
occur of (i) the six (6) month anniversary of the date that Grantee has
substantially completed the Project (which shall be the date upon which
substantial completion occurs under the construction contract for the Project,
and which is hereinafter referred to as “Substantial Completion”), or (ii) the
last day of the thirty sixth (36th) month after the Effective Date. b) This
Agreement may be terminated by either MTC or Grantee if (i) an Event of Default
occurs (including the expiration of any applicable cure period) and remains
outstanding as of the date of termination, (ii) the party seeking to terminate
this Agreement hereunder is the Non-Defaulting Party, and (iii) the
Non-Defaulting Party has not waived such Event of Default in writing.
2. The Grant Subject to the provisions of this Agreement, including without
limitation the provisions of Section 5 (Payments), Section 8 (Grantee
Commitments) and Section 9 (Repayment), MTC shall pay to the Grantee a maximum
amount of Ten Million Dollars ($10,000,000) (the “Grant”).
3. Use of Proceeds Grantee hereby covenants and agrees that all Grant funds
provided by MTC pursuant to this Agreement shall be used solely to defray the
direct costs incurred by Grantee in connection with the due diligence,
permitting, design and construction of the Project (hereinafter “Project
Costs”), and for no other purpose.

 



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.
4. Reporting Upon Grantee’s submission of invoices pursuant to Section 5,
Grantee shall simultaneously provide MTC with a project status report (the
“Progress Reports”), which shall include without limitation (a) a description of
completed Project construction milestones, (b) the stage of the progress on
construction of the Project, and (c) the status of Grantee’s meeting and
maintaining the (i) Retained Positions and (ii) New Positions commitments, as
defined and more fully set forth in Section 8; provided that nothing herein
shall be deemed to require Grantee to disclose information that is of a
proprietary nature. Grantee’s compliance with Grantee Commitments (as defined in
Section 8) may be subject to continuous assessment by MTC. In furtherance of the
foregoing, Grantee shall provide MTC with annual reports (the “Annual Reports),
which shall include information setting forth Grantee’s compliance with, and/or
variances from the Grantee Commitments. The first Annual Report shall be
submitted to MTC within thirty (30) days of the first anniversary of the
Effective Date and each subsequent Annual Report shall be submitted within
thirty (30) days of each subsequent anniversary of the Effective Date. In the
case of the Grantee Commitments set forth in Sections 8(a)-(c), the Annual
Report shall include a certification from Grantee’s CEO or CFO concerning
Grantee’s compliance with, and/or variances from the Grantee Commitments.
5. Invoices/Payment Schedule a) Cost Reimbursement. Grantee shall receive
advances of Grant funds on a cost-reimbursement basis for Project Costs actually
incurred on a “Pro-Rata” basis with all other funding types and sources being
made available by the Grantee or to Grantee from MTC and other entities for the
design and general construction of the Project, (collectively the “Total Project
Construction Funds”). The Parties acknowledge that the total amount of MTC’s
funding for the Project general construction is Ten Million Dollars
($10,000,000), comprised of the Grant (the “Total MTC Funds”). For purposes of
cost reimbursement from MTC to Grantee under this Agreement, payment on a
“Pro-Rata” basis means that MTC will reimburse on invoices to the extent of the
ratio the Total MTC Funds bear to the Total Project Construction Funds, with MTC
paying that Pro-Rata percentage of Grantee’s Project Costs for the period
covering the invoice. The parties acknowledge that the estimated Project Costs
and anticipated sources of the Total Project Construction Funds are to be
determined and certified by the Grantee after the Effective Date and prior to
the submission of the first invoice for cost-reimbursement. For the avoidance of
doubt, examples of MTC’s Pro-Rata payments of Grant funds upon receipt of an
invoice are set forth on the attached Attachment C. Any Grant funds that have
not been disbursed to Grantee pursuant to the foregoing “Pro-Rata” funding
process shall be paid to Grantee upon Substantial Completion. b) Invoices.
Grantee may submit invoices for payment using the template provided by MTC. The
invoice shall set forth total Project Costs incurred as of the date of the
invoice, broken down into MTC’s Pro Rata share. Invoices shall provide
reasonable supporting documentation to provide evidence of Project Costs
actually incurred. c) Payment Terms. MTC shall pay the Grantee within thirty
(30) days after receipt of a properly documented invoice, unless MTC should
determine that any such payment or any part thereof is otherwise not properly
payable pursuant to the terms of this Agreement (in which case MTC shall make
payment with respect to any portion of such invoice that is properly payable).
6. Events of Default For the purposes of this Agreement, a “Defaulting Party”
shall mean any party hereto against which the other party hereto is entitled to
assert an Event of Default under this Section 6 and a “Non- Defaulting Party”
shall mean with respect to the occurrence of any Event of Default (as defined
below), the party to this Agreement that is not the Defaulting Party in
connection with such Event of Default. For purposes of this Agreement “Event of
Default” shall mean any of the following: a) Failure by the Defaulting Party to
make, when due, any payment or repayment required under this Agreement if such
failure is not remedied within thirty (30) calendar days after written notice of
such failure is given by the other party and provided the payment or repayment
is not the subject of a continuing good faith dispute; b) Material breach of any
of the Defaulting Party’s obligations contained in this Agreement, including
without limitation the obligations set forth in Section 8(a)-(e), which breaches
are not excused by Force Majeure (as defined in Section 16) or cured within
thirty (30) calendar days after written notice thereof is provided to the
Non-Defaulting Party; c) Any circumstance: (i) in which the Defaulting Party
makes a general assignment for the benefit of creditors as a symptom of
impending bankruptcy,

Page 2



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.
(ii) in which the Defaulting Party files a petition or otherwise commences,
authorizes or consents to the commencement of a proceeding or cause of action
under any bankruptcy or similar law for the protection of creditors, or where
such a petition is filed against Defaulting Party and is not stayed, withdrawn
or dismissed within sixty (60) days after such filing, (iii) in which a court of
competent jurisdiction shall determine that Defaulting Party is generally not
paying its debts as such debts become due, or (iv) which results in the
Defaulting Party’s insolvency or its admission that it is unable to pay its
debts generally as they become due; d) The Defaulting Party’s failure to perform
any material covenant or obligation set forth in this Agreement, and such
failure is not excused by Force Majeure or cured within thirty (30) calendar
days after written notice thereof is provided to the Non-Defaulting Party; and
e) Default by the Grantee under the terms of any loan to Grantee MTC has made or
participated in (an “MTC Loan”) which default is not cured within any applicable
grace period shall be an Event of Default hereunder with Grantee as the
Defaulting Party. In addition to any other remedy available to it under this
Agreement or under applicable law, upon any occurrence of an Event of Default,
the Non-Defaulting Party shall be entitled to suspend performance of its
obligations under this Agreement until the earlier of such time as (a) such
Event of Default has been cured, or (b) the Non-Defaulting Party has elected to
terminate this Agreement pursuant to Section 1(b). The Non-Defaulting Party may,
in addition to such suspension and/or termination, initiate proceedings for an
assessment of damages payable to the Non-Defaulting Party resulting from such
Event of Default and/or seek any other remedies available to the Non-Defaulting
Party either at law or in equity; provided that MTC’s remedies (in addition to
such suspension and/or termination) upon an Event of Default by Grantee shall be
limited to the right to enforce the repayment and forfeiture provisions as
specified in Section 9 below. Neither the preceding sentence nor any other
provision of this Agreement shall restrict or otherwise limit MTC’s rights under
any agreements entered into with Grantee in conjunction with an MTC Loan,
including without limitation any rights to demand or accelerate repayment of any
funds provided to Grantee under an MTC Loan.
7. Assignment Grantee’s rights and restrictions on the assignment or any form of
transfer of any of Grantee’s interest in the Grant or this Agreement (including
without limitation by merger, sale of assets or corporate reorganization) shall
be governed by the same terms and conditions permitting and/or restricting
assignments of Grantee’s leasehold interest as set forth in Article 10 of that
certain Ground Lease entered into by and between Grantee and the Massachusetts
Development Finance Agency (“MassDevelopment”), dated November 2007.
8. Grantee’s Commitments Grantee acknowledges that the Grant is conditioned on
Grantee’s meeting and maintaining the following commitments (collectively the
“Grantee Commitments”), and Grantee therefore agrees and covenants that it
shall: a) Maintain a general business presence in Massachusetts for a period of
five (5) years, commencing on Substantial Completion. For purposes of this
Agreement, Grantee shall be deemed to be maintaining a general business presence
in Massachusetts so long as Grantee maintains its corporate headquarters, its
primary United States based research and development operations, and its primary
United States based manufacturing operations in Massachusetts. b) (i) create 350
net new jobs in Massachusetts within two (2) years of the Effective Date (the
“New Positions”), (ii) maintain the New Positions in Massachusetts over the
immediately subsequent five (5) year period, and (iii) retain at least 310 of
its existing jobs in Massachusetts (the “Retained Positions”) for a seven
(7) year period commencing on the Effective Date. For purposes of this
Agreement, the term “job” (wherever it may appear in this Agreement, either on
its own, in a defined term, in upper or lower case) means a Massachusetts-based
full-time equivalent employee on Grantee’s payroll; c) Employ a preference to
use Massachusetts-based contractors in the construction of the Project, but
Grantee shall not be required to employ a certain quota or percentage of
Massachusetts based contractors. On or within 30 days of the Effective Date of
this Agreement, Grantee will present MTC with a preliminary list of possible
construction contractors, which may be modified from time to time during the
Project by the Grantee, and provided that nothing herein shall be deemed to
require MTC’s approval of any contractors; d) Employ a preference for equipment
manufactured or assembled by Massachusetts companies, but Grantee shall not be
obligated to purchase any quota or percentage of equipment from Massachusetts
companies. On or within 30 days of the

Page 3



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.
Effective Date of this Agreement, Grantee will present MTC with a preliminary
list of possible equipment manufacturers, which may be modified from time to
time during the Project by the Grantee, and provided that nothing herein shall
be deemed to require MTC’s approval of any equipment manufacturers; and e) Not
be or become a “Prohibited Person.” For the purposes of this Agreement a
“Prohibited Person” is any person or entity which is, or in which a direct or
indirect owner of 10% or more of the beneficial interest is, (X) in breach or
violation of a written contract with the Commonwealth or MTC as to which more
than $5,000,000 is at issue and the entity is not contesting the breach or
violation or the Commonwealth or MTC has obtained at least an initial finding or
determination in its favor which has not been overruled as to the principal
matter at issue from a court, arbitrator or other tribunal with jurisdiction,
(Y) delinquent to the extent of $1,000,000 or more in the payment of any state
or local taxes assessed by or in the Commonwealth or (Z) a person or entity as
to which it is illegal for MTC to do business with under state or federal law.
Notwithstanding the foregoing, however, the acquisition of 10% or more of the
stock of the Grantee on a recognized stock exchange or in the open market
without the intervention, support or consent of the Grantee shall not cause
Grantee to be or become a Prohibited Person.
9. Repayment Provisions a) Grantee acknowledges and agrees that it shall repay
the full amount of the Grant (without interest), excluding any theretofore
“Earned Amounts” (as that term is defined in Section 9(b)(ii) below and used in
the examples set forth on Exhibit B), if it fails to comply with the Grantee
Commitments set forth in Section 8(a), such repayment to be due and payable to
MTC within thirty (30) days of Grantee’s receipt of written notice from MTC
demanding such repayment due to Grantee’s failure to comply. b) (i) Grantee
shall have eight (8) years following the Effective Date to create 2,300 new “Job
Years.” A “Job Year” shall be defined as each Job (as defined in Section 8(b))
that was created during the year in excess of the number of “Baseline Jobs”
multiplied by the number of weeks the job existed divided by 50. The term
“Baseline Jobs” shall mean Three Hundred and Ten (310) jobs. Grantee shall
submit to MTC, within thirty (30) days of each annual anniversary of the
Effective Date, a Job Years Assessment Report containing information
demonstrating the number of Job Years created as of each annual anniversary of
the Effective Date. (ii) For each new Job Year created (each an “Actual Job
Year” and collectively the “Actual Job Years”), Grantee shall be deemed to have
earned a portion of the Grant in an amount equal to Four Thousand Three Hundred
Forty Eight Dollars ($4,348.00) (the “Earned Amount”), and in an aggregate
Actual Job Years amount not to exceed Ten Million Dollars ($10,000,000). All
Earned Amounts shall not be subject to forfeiture. (iii) In the event that the
number of Actual Job Years created on any annual anniversary of the Effective
Date is less than the number of Targeted Job Years Created, as that term is set
forth and applied in Attachment B for such annual anniversary date, Grantee
shall forfeit to MTC a portion of the Grant in an amount equal to Four Thousand
Three Hundred Forty Eight Dollars ($4,348.00) multiplied by the difference
between (A) the number of Targeted Job Years Created as specified in Attachment
B for such annual anniversary date and (B) the number of Actual Job Years
created by such annual anniversary date (the “Forfeiture Amount”). Grantee shall
pay MTC any Forfeiture Amount within thirty days of Grantee’s receipt of written
notification from MTC, provided that any Forfeiture Amount due hereunder on
account of the number of Actual Job Years created within the first two
(2) annual anniversaries of the Effective Date shall be deferred and paid upon
the first day of the third (3rd) year after the Effective Date and in no case
shall the total Forfeiture Amount exceed $10 million less any previously earned
amounts. In addition, Grantee shall not be obligated to pay any Forfeiture
Amount or otherwise repay any of the Grant funds after such time as the Grantee
has achieved the creation of 2,300 Job Years, as set forth on Attachment B.
(iv) Notwithstanding the foregoing, in the event that a Forfeiture Amount is
determined to be payable hereunder, and in any subsequent annual period the
number of Actual Job Years created by any annual anniversary of the Effective
Date exceeds the number of Targeted Job Years Created by such annual anniversary
date, MTC shall re-pay Grantee a portion of the Forfeiture Amount in an amount
equal to Four Thousand Three Hundred Forty Eight Dollars ($4,348.00) multiplied
by the number of Actual Job Years created by such annual anniversary date in
excess of the Targeted Job Years Created by such annual anniversary date (the
“Re-Payment Amount”). Furthermore, in the event Grantee achieves on a cumulative
basis the creation of 2300 Job Years on or before

Page 4



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.
the last day of the 8th year after the Effective Date, MTC shall pay back to
Grantee any and all Forfeiture Amounts previously paid by Grantee to MTC (the
“True-Up Amount”). Any Re-Payment Amount and/or True-Up Amount shall not exceed
the aggregate of all Forfeiture Amounts previously paid by Grantee to MTC. MTC
shall re-pay Grantee any Re-Payment Amount and/or True-Up Amount within thirty
days of MTC’s receipt of written notification from Grantee. c) All of the
provisions of the foregoing Section 9(b) notwithstanding, Grantee shall not be
required to pay any Forfeiture Amount or otherwise repay any of the Grant funds
to MTC due to any failure to fulfill Grantee Commitments that directly result
from an event of Force Majeure as defined in Section 16, and Grantee shall have
the right at any time to apply to MTC for full or partial waiver or modification
or extension of time to meet Grantee Commitments. Any decision to waive, modify
or extend such time frames shall be in the sole exercise of MTC’s discretion. d)
In the event Grantee becomes a Prohibited Person as defined in Section 8(e), MTC
may declare an Event of Default hereunder and cease making any further Grant
advances and any MTC Loan shall be deemed to be in default and MTC may exercise
any other remedies available to it under the MTC Loan agreement.
10. Nondiscrimination The Grantee agrees to comply with all applicable Federal
and State statutes, rules and regulations promoting fair employment practices or
prohibiting employment discrimination and unfair labor practices and shall not
discriminate in the hiring of any applicant for employment nor shall any
qualified employee be demoted, discharged or otherwise subject to discrimination
in the tenure, position, promotional opportunities, wages benefits or terms and
conditions of their employment because of race, color, national origin,
ancestry, age, sex, religion, disability, handicap, sexual orientation, or for
exercising any rights afforded by law.
11. Indemnification and Insurance a) To the fullest extent permitted by law,
Grantee shall indemnify and hold harmless the Commonwealth, MTC, and each of
their respective agents, officers, directors and employees (together with the
Commonwealth and MTC, the “Covered Persons”) from and against any and all
liability, loss, claims, damages, fines, penalties, costs and expenses
(including reasonable attorney’s fees), judgments and awards (collectively,
“Damages”) sustained, incurred or suffered by or imposed upon any Covered Person
resulting from (i) any breach of this Agreement, or (ii) any negligent acts or
omissions or reckless misconduct of Grantee in connection with construction of
the Project or otherwise. Without limiting the foregoing, Grantee shall
indemnify and hold harmless each Covered Person against any and all Damages that
may arise out of or are imposed because of the failure to comply with the
provisions of applicable law by Grantee or any of its agents, officers,
directors, employees or subcontractors. The foregoing notwithstanding, Grantee
shall not be liable for (i) any Damages sustained, incurred or suffered by or
imposed upon any Covered Person resulting from any negligent acts or omissions
or reckless misconduct of the Commonwealth or MTC or any other Covered Person,
and (ii) except for liability for death or personal injury caused by the
negligence or willful misconduct of the Grantee or its agents, including without
limitation its contractor for construction of the Project, or for claims of
infringement of a third party’s intellectual property by Grantee, the aggregate
liability of Grantee under this Agreement shall not exceed the greater of the
amount of the Grant or the amount recovered under any applicable insurance
coverage. b) In no event shall either party be liable for any indirect,
incidental, special or consequential damages whatsoever (including but not
limited to lost profits or interruption of business), whether arising out of or
related to Grantee’s construction of the Project under this Agreement or
otherwise. Notwithstanding the foregoing, the parties acknowledge and agree that
MTC as a public entity has an overriding policy of not providing financial or
other assistance of any kind from its limited public resources to Prohibited
Persons for any period of time. The parties agree and stipulate that any
forfeiture of Grantee’s right to receive additional disbursements of Grant funds
to the extent provided for herein if Grantee should voluntarily be or become a
Prohibited Person is reasonable in light of the irreparable harm MTC would
suffer. c) Grantee hereby agrees to maintain a program of insurance and/or
self-insurance which is prudent and adequate to address any claim or liability
which may arise out of Grantee’s construction of the Project and performance of
its obligations pursuant to this Agreement.

Page 5



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.
12. Public Records As a public entity, MTC is subject to the Massachusetts
Public Records Law (set forth at Massachusetts General Laws Chapter 66) and thus
documents and other materials made or received by MTC and/or its employees are
subject to public disclosure. All information received by MTC shall be deemed to
be subject to public disclosure, except as otherwise provided in the procedures
set forth in Attachment A hereto. By signing this Agreement, Grantee
acknowledges, understands and agrees that the procedures set forth in Attachment
A are applicable to any documents submitted by Grantee to MTC, including but not
limited to any acknowledgements set forth therein, and that Grantee shall be
bound by these procedures.
13. Document Review Rights MTC will have the right to review Grantee’s or its
other agents’ records to the extent necessary to confirm that Grantee is in
compliance with the Use of Proceeds provision, at any time from the Effective
Date through the end of the Retention Period, as defined below herein, provided
that nothing herein shall be deemed to permit MTC to review any records that
contain information of a proprietary nature to Grantee. If such review reveals
that any portion of the Grant was utilized for purposes not permitted under this
Agreement, then Grantee shall refund to MTC the amount determined by such review
within thirty (30) days of Grantee’s receipt of such demand. Grantee shall
maintain books, records, and other compilations of data pertaining to the Grant
payments made under this Agreement to the extent and in such detail as shall
properly substantiate use of such payments. All such records shall be kept for a
period commencing on the Effective Date and terminating seven (7) years after
payment of the final advance of Grant proceeds under this Agreement (the
“Retention Period”). If any litigation, claim, negotiation, audit or other
action involving the records is commenced prior to the expiration of the
Retention Period, all records shall be retained until completion of the audit or
other action and resolution of all issues resulting therefrom, or until the end
of the Retention Period, whichever is later. MTC or the Commonwealth or any of
their duly authorized representatives shall have the right at reasonable times
and upon reasonable notice, to examine and copy at reasonable expense, the
books, records, and other compilations of data of the Grantee which pertain to
the Project and/or the provisions and requirements of this Agreement from the
Effective Date through the end of the Retention Period. Such access may include
on-site audits, review and copying of records.
14. Lobbying No Grant funds may be used to pay for or otherwise support any
activities intended to influence any matter pending before the Massachusetts
General Court or for activities covered by the law and regulations governing
“legislative agents” or “executive agents” set forth in the Massachusetts
Lobbying Law, M.G.L. c.3, §39.
15. Choice of Law This Agreement shall be construed under, and governed by, the
laws of the Commonwealth of Massachusetts, without giving effect to its conflict
of laws principles. The Grantee agrees to bring any Federal or State legal
proceedings arising under this Grant in which the Commonwealth or MTC is a party
in a court of competent jurisdiction within the Commonwealth of Massachusetts.
This Section shall not be construed to limit any other legal rights of the
parties.
16. Force Majeure Neither party shall be liable to the other, or be deemed to be
in breach of this Agreement for any failure or delay in rendering performance
arising out of causes beyond its reasonable control and without its fault or
negligence (“Force Majeure”). Such causes may include, but are not limited to,
acts of God or of a public enemy (including terrorist attacks), fires, floods,
epidemics, quarantine restrictions, freight embargoes, or unusually severe
weather. Except as otherwise provided in this Agreement, dates or times of
performance, including limits set on making advances of Grant funds, shall be
extended to the extent of delays excused by Force Majeure, provided that the
party whose performance is affected notifies the other promptly in writing of
the existence and nature of such delay. Nothing in this Section 16 shall be
deemed to apply to MTC’s obligation to advance Grant funds as and when due
pursuant to the terms of Section 5 of this Agreement.

Page 6



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.
17. Waivers Conditions, covenants, duties and obligations contained in this
Agreement may be waived only by written agreement between the parties.
Forbearance or indulgence in any form or manner by a party shall not be
construed as a waiver, nor in any way limit the remedies available to that
party.
18. Notice Any notice under this Agreement shall be in writing and shall be sent
either (i) by facsimile, (ii) by courier, or (iii) by first class mail, postage,
prepaid, to the address as set forth below (or to such other address as a party
may provide by notice to the party pursuant to this Section), and shall be
effective (i) if dispatched by facsimile and delivery is electronically
confirmed by said media, the day such electronic confirmation is received,
(ii) if sent by courier, one business day after dispatch, (iii) if sent by first
class mail, five business days after its date of posting. The address for such
notice for each party is as follows:
If to MTC: Massachusetts Technology Collaborative 75 North Drive Westborough, MA
01581 508/870-0312 (phone) 508/898-2275 (fax) Attn: Jeanne M. Napolitano, Grants
& Contracts Administrator (napolitano@masstech.org)
If to Grantee: Evergreen Solar, Inc. 138 Bartlett Street Marlborough, MA 01752
508/357-2221 (phone) 508/.229.0747 (fax) Attn:
19. Amendments, Entire Agreement and Attachments All conditions, covenants,
duties and obligations contained in the Agreement may be amended only through a
written amendment signed by the parties. The parties understand and agree that
this Agreement supersedes all other verbal and written agreements and
negotiations by the parties regarding the matters contained herein. The
following are attached and incorporated into this Agreement:
i. Attachment A – MTC’s Sensitive Information Policy and Procedures
ii. Attachment B – Jobs Target Schedule
iii. Attachment C – Pro-Rata Payment Calculation

     
The Massachusetts Technology Park Corporation
   
d/b/a Massachusetts Technology Collaborative
  Evergreen Solar, Inc.
 
   
By:
  By:
Name: Mitchell Adams
  Name:
Title: Executive Director
  Title:
Date:
  Date:

Page 7



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.
Attachment A
The Massachusetts Technology Collaborative Policy And Procedures
Regarding Submission Of “Sensitive Information”
The Massachusetts Technology Collaborative, the Massachusetts Renewable Energy
Trust which it administers, and John Adams Innovation Institute (collectively
referred to herein as “MTC”) are subject to the requirements concerning
disclosure of public records under the Massachusetts Public Records Act, M.G.L.
c. 66 (the “Public Records Act”), which governs the retention, disposition and
archiving of public records. For purposes of the Public Records Act, “public
records” include all books, papers, maps, photographs, recorded tapes, financial
statements, statistical tabulations, or other documentary materials or data,
regardless of physical form or characteristics, made or received by MTC. As a
result, any information submitted to MTC by a grant applicant, recipient
grantee, respondent to a request for response (including, but not limited to an
RFQ, RFP and RFI), contractor, or any other party (collectively the “Submitting
Party”) is subject to public disclosure as set forth in the Public Records Act.
The foregoing notwithstanding, “public records” do not include certain materials
or data which fall within one of the specifically enumerated exemptions set
forth in the Public Records Act or in other statutes, including MTC’s enabling
act, M.G.L. Chapter 40J. One such exemption that may be applicable to documents
submitted by a Submitting Party is for any documentary materials or data made or
received by MTC that consists of trade secrets or commercial or financial
information regarding the operation of any business conducted by the Submitting
Party, or regarding the competitive position of such Submitting Party in a
particular field of endeavor (the “Trade Secrets Exemption”).
It is MTC’s expectation and belief that the overwhelming percentage of documents
it receives from a Submitting Party does not contain any information that would
warrant an assertion by MTC of an exemption from the Public Records Act.
Submitting Parties should therefore take care in determining which documents
they submit to MTC, and should assume that all documents submitted to MTC are
subject to public disclosure without any prior notice to the Submitting Party
and without resort to any formal public records request.
In the event that a Submitting Party wishes to submit certain documents to MTC
and believes such a document or documents may be proprietary in nature and may
fall within the parameters of the Trade Secrets Exemption and/or some other
applicable exemption, the following procedures shall apply:
1. At the time of the Submitting Party’s initial submission of documents to MTC,
the Submitting Party must provide a cover letter, addressed to MTC’s General
Counsel, indicating that it is submitting documents which it believes are exempt
from public disclosure, including a description of the specific exemption(s)
that the Submitting Party contends is/are applicable to the submitted materials,
a precise description of the type and magnitude of harm that would result in the
event of the documents’ disclosure, and a specific start date and end date
within which the claimed exemption applies. If different exemptions, harms
and/or dates apply to different documents, it is the Submitting Party’s
responsibility and obligation to provide detailed explanations for each such
document.
2. At the time of the Submitting Party’s initial submission of documents to MTC,
the Submitting Party must also clearly and unambiguously identify each and every
such document that it contends is subject to an exemption from public disclosure
as “Sensitive Information.” It is the Submitting Party’s responsibility and
obligation to ensure that all such documents are sufficiently identified as
“Sensitive Information,” and Submitting Party’s designation must be placed in a

Page 8



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.
prominent location on the face of each and every document that it contends is
exempt from disclosure under the Public Records Act.
Information Submitted to MTC in any form other than a hard copy document will
not be subject to the procedures set forth in this Policy. For example,
information submitted by e-mail, facsimile and/or verbally will not be subject
to these procedures and may be disclosed at any time without notice to the
Submitting Party.
3. Documents that are not accompanied by the written notification to MTC’s
General Counsel or are not properly identified by the Submitting Party as
“Sensitive Information” at the time of their initial submission to MTC are
presumptively subject to disclosure under the Public Records Act, and the
procedures for providing the Submitting Party with notice of any formal public
records request for documents, as set forth below, shall be inapplicable.
4. At the time MTC receives documents from the Submitting Party, any such
documents designated by Submitting Party as “Sensitive Information” shall be
segregated and stored in a secure filing area when not being utilized by
appropriate MTC staff. By submitting a grant application, request for response,
or any other act that involves the submission of information to MTC, the
Submitting Party certifies, acknowledges and agrees that (a) MTC’s receipt,
segregation and storage of documents designated by Submitting Party as
“Sensitive Information” does not represent a finding by MTC that such documents
fall within the Trade Secrets Exemption or any other exemption to the Public
Records Act, or that the documents are otherwise exempt from disclosure under
the Public Records Act, and (b) MTC is not liable under any circumstances for
the subsequent disclosure of any information submitted to MTC by the Submitting
Party, whether or not such documents are designated as “Sensitive Information”
or MTC was negligent in disclosing such documents.
5. In the event that MTC receives an inquiry or request for information
submitted by a Submitting Party, MTC shall produce all responsive information
without notice to the Submitting Party. In the event that the inquiry or request
entails documents that the Submitting Party has previously designated as
“Sensitive Information” in strict accordance with this Policy, the inquiring
party shall be notified in writing that one or more of the documents it has
requested has been designated by the Submitting Party as “Sensitive
Information”, and, if not already submitted, that a formal, written public
records request must be submitted by the requesting party to MTC’s General
Counsel for a determination of whether the subject documents are exempt from
disclosure.
6. Upon the General Counsel’s receipt of a formal, written public records
request for information that encompass documents previously designated by
Submitting Party as “Sensitive Information”, the Submitting Party shall be
notified in writing of MTC’s receipt of the public records request, and MTC may,
but shall not be required to provide Submitting Party an opportunity to present
MTC with information and/or legal arguments concerning the applicability of the
Trade Secrets Exemption or some other exemption to the subject documents. 7. The
General Counsel shall review the subject documents, the Public Records Act and
the exemption(s) claimed by the Submitting Party in making a determination
concerning their potential disclosure.
The General Counsel is the sole authority within MTC for making determinations
on the applicability and/or assertion of an exemption to the Public Records Act.
No employee of MTC other than the General Counsel has any authority to address
issues concerning the status of “Sensitive Information” or to bind MTC in any
manner concerning MTC’s treatment and disclosure of such documents. Furthermore,
the potential applicability of an exemption to the disclosure of documents
designated by the Submitting Party as “Sensitive Information” shall not require
MTC to assert such an exemption. MTC’s General Counsel retains the sole
discretion and authority to assert an exemption, and he may decline to exert
such an exemption if, within his discretion, the public interest is served by
the disclosure of any documents submitted by the Submitting Party.

Page 9



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.
8. MTC shall provide the requesting party and Submitting Party with written
notice of its determination that the subject documents are either exempt or not
exempt from disclosure. 9. In the event that MTC determines that the subject
documents are exempt from disclosure, the requesting party may seek review of
MTC’s determination before the Supervisor of Public Records, and MTC shall
notify the Submitting Party in writing in the event that the requesting party
pursues a review of MTC’s determination.
10. In the event the requesting party pursues a review of MTC’s determination
that the documents are exempt from disclosure and the Supervisor of Public
Records concludes that the subject documents are not exempt from disclosure and
orders MTC to disclose such documents to the requester, MTC shall notify the
Submitting Party in writing prior to the disclosure of any such documents, and
Submitting Party may pursue injunctive relief or any other course of action in
its discretion.
11. In the event that MTC determines that the subject documents are not exempt
from disclosure or the General Counsel determines that, under the circumstances
and in his discretion, MTC shall not assert an exemption, MTC shall notify the
Submitting Party in writing prior to the disclosure of any such documents, and
Submitting Party may pursue injunctive relief or any other course of action in
its discretion.
The Submitting Party’s submission of documentation to MTC shall require a signed
certification that Submitting Party acknowledges, understands and agrees with
the applicability of the foregoing procedures to any documents submitted to MTC
by Submitting Party at any time, including but not limited to the
acknowledgements set forth herein, and that Submitting Party shall be bound by
these procedures.
All documents submitted by Submitting Party, whether designated as “Sensitive
Information” or not, are not returnable to Submitting Party.

Page 10



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.
Attachment B
Evergreen Grant Analysis
See Attached

Page 11



--------------------------------------------------------------------------------



 



Evergreen — Grant Analysis

                              Job-Years if Year   Target   Target Achieved
1
    360       50  
2
    510       200  
3
    610       300  
4
    660       350  
5
    660       350  
6
    660       350  
7
    660       350  
8
    660       350  
 
               
Total Job Years
            2300  
 
               
Grant Amount
          $ 10,000,000  
Amount per Job Year
          $4,348  GrantAmount/JobYears
Baseline Jobs (to be retained)
            310  

EXAMPLES

                                                                          Year  
1     2     3     4     5     6     7     8     Total  
Example 1
                                                                       
Actual Job Years Reported
    660       660       800       800       750       750       750       750  
       
 
                                                                       
Targeted Job Years Created Above Baseline
    50       200       300       350       350       350       350       350    
  2300  
Less Actual Job Years Created Above Baseline
    350       350       490       490       440       440       440       440  
    3440        
Variance from Target
    300       150       190       140       90       90       90       90      
1140          
Job Years Earned (not to exceed 2,300)
    350       350       490       490       440       180       0       0      
   
Cumulative Job Years Earned
    350       700       1190       1680       2120       2300       2300      
2300            
Job Years Forfeited
    0       0       0       0       0       0       0       0          
Cumulative Job Years Forfeited
    0       0       0       0       0       0       0       0            
Earnings
                                                                       
Actual Job Years Earned
    350       350       490       490       440       180       —       —      
2,300  
Multiplied by Amount/Job Year
   $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348    
 $ 4,348      $ 4,348      $ 4,348        
Total Earned Amount
   $ 1,521,739      $ 1,521,739      $ 2,130,435      $ 2,130,435      $
1,913,043      $ 782,609      $ 0      $ 0      $ 10,000,000          
Forfeitures*
                                                                       
Job Years Forfeited
    —       —       —       —       —       —       —       —       —  
Multiplied by Amount/Job Year
   $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348    
 $ 4,348      $ 4,348      $ 4,348        
Total Forfeited Amount
   $ 0      $ 0      $ 0      $ 0      $ 0      $ 0      $ 0      $ 0      $ 0  
       
Cumulative Earned Amount
   $ 1,521,739      $ 3,043,478      $ 5,173,913      $ 7,304,348      $
9,217,391      $ 10,000,000      $ 10,000,000      $ 10,000,000          
Cumulative Forfeited Amount
   $ 0      $ 0      $ 0      $ 0      $ 0      $ 0      $ 0      $ 0          

 

*   NOTE: A positive forfeiture amount indicates a previously forfeited amount
that MTC will return to Evergreen

                                                                         
Example 2
                                                                       
Actual Job Years Reported
    310       400       510       600       660       670       700       700  
         
Targeted Job Years Created Above Baseline
    50       200       300       350       350       350       350       350    
  2300  
Less Actual Job Years Created Above Baseline
    0       90       200       290       350       360       390       390      
2070        
Variance from Target
    -50       -110       -100       -60       0       10       40       40      
-230          
Job Years Earned (not to exceed 2,300)
    0       90       200       290       350       360       390       390      
   
Cumulative Job Years Earned
    0       90       290       580       930       1290       1680       2070  
         
Job Years Forfeited
    -50       -110       -100       -60       0       10       40       40      
   
Cumulative Job Years Forfeited
    -50       -160       -260       -320       -320       -310       -270      
-230            
Earnings
                                                                       
Actual Job Years Earned
    —       90       200       290       350       360       390       390      
2,070  
Multiplied by Amount/Job Year
   $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348    
 $ 4,348      $ 4,348      $ 4,348        
Total Earned Amount
   $ 0      $ 391,304      $ 869,565      $ 1,260,870      $ 1,521,739      $
1,565,217      $ 1,695,652      $ 1,695,652      $ 9,000,000          
Forfeitures*
                                                                       
Job Years Forfeited
    (50 )     (110 )     (100 )     (60 )     —       10       40       40      
(230 )
Multiplied by Amount/Job Year
   $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348    
 $ 4,348      $ 4,348      $ 4,348        
Total Forfeited Amount
  -$ 217,391     -$ 478,261     -$ 434,783     -$ 260,870      $ 0      $ 43,478
     $ 173,913      $ 173,913     -$ 1,000,000          
Cumulative Earned Amount
   $ 0      $ 391,304      $ 1,260,870      $ 2,521,739      $ 4,043,478      $
5,608,696      $ 7,304,348      $ 9,000,000          
Cumulative Forfeited Amount
  -$ 217,391     -$ 695,652     -$ 1,130,435     -$ 1,391,304     -$ 1,391,304  
  -$ 1,347,826     -$ 1,173,913     -$ 1,000,000          

 

*   NOTE: A positive forfeiture amount indicates a previously forfeited amount
that MTC will return to Evergreen

                                                                         
Example 3
                                                                       
Actual Job Years Reported
    310       660       660       661       659       660       660       660  
 
Targeted Job Years Created Above Baseline
    50       200       300       350       350       350       350       350    
  2300  
Less Actual Job Years Created Above Baseline
    0       350       350       351       349       350       350       350    
  2450        
Variance from Target
    -50       150       50       1       -1       0       0       0       150  
       
Job Years Earned (not to exceed 2,300)
    0       350       350       351       349       350       350       200    
     
Cumulative Job Years Earned
    0       350       700       1051       1400       1750       2100       2300
           
Job Years Forfeited
    -50       50       0       0       -1       0       0       0          
Cumulative Job Years Forfeited
    -50       0       0       0       -1       -1       -1       -1            
Earnings
                                                                       
Actual Job Years Earned
    —       350       350       351       349       350       350       200    
  2,300  
Multiplied by Amount/Job Year
   $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348    
 $ 4,348      $ 4,348      $ 4,348        
Total Earned Amount
   $ 0      $ 1,521,739      $ 1,521,739      $ 1,526,087      $ 1,517,391    
 $ 1,521,739      $ 1,521,739      $ 869,565      $ 10,000,000          
Forfeitures*
                                                                       
Job Years Forfeited
    (50 )     50       —       —       (1 )     —       —       —       (1 )
Multiplied by Amount/Job Year
   $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348      $ 4,348    
 $ 4,348      $ 4,348      $ 4,348        
Total Forfeited Amount
  -$ 217,391      $ 217,391      $ 0      $ 0     -$ 4,348      $ 0      $ 0    
 $ 0     -$ 4,348           True — Up Payment (in the event that Grantee
achieves the creation on a cumulative basis of 2300 Job Years on or before the
last day of the 8th year following the Effective Date, MTC shall pay back to
Grantee any and all amounts previously paid by Recipient to MTC as Forfeiture
Amounts)    $ 4,348  
 
                                                                     
Cumulative Earned Amount
   $ 0      $ 1,521,739      $ 3,043,478      $ 4,569,565      $ 6,086,957    
 $ 7,608,696      $ 9,130,435      $ 10,000,000          
Cumulative Forfeited Amount
  -$ 217,391      $ 0      $ 0      $ 0     -$ 4,348     -$ 4,348     -$ 4,348  
  -$ 4,348          

 

*   NOTE: A positive forfeiture amount indicates a previously forfeited amount
that MTC will return to Evergreen;        

 



--------------------------------------------------------------------------------



 



Project Grant Agreement: Evergreen Solar, Inc.
Attachment C
Example 1
Total Project Construction Funds = $50,000,000

                 
MTC Grant
  $ 10,000,000       20 %
Company Equity
    40,000,000       80 %
 
               
Invoice :
  $ 1,000,000          
Grant Draw
  $ 200,000       (20 %)
Company Funds Draw
    800,000       (80 %)

Example 2
Total Project Construction Funds = $60,000,000

         
MTC Grant
  $ 10,000,000  
Bank Loan
  $ 25,000,000  
Company Equity
  $ 25,000,000  
 
       
Invoice:
  $ 1,000,000  
Grant Draw:
  $ 166,667  
Bank Draw & Company Equity*
  $ 833,333 *

 

    Ratio to be negotiated between Co. and party lending for construction

Page 12